1. The petition of the defendant for reargument was granted. In granting it we suggested that it might aid the court if counsel discussed the effect of the cancelation of the sublease on June 22, 1925, upon the advance royalties and the right thereafter to mine against them. This question was not fully discussed at the first hearing; and we were subject to the just criticism of deciding the case upon a point not made the chief one on appeal. *Page 9 
The matter has been orally argued at length and fully reconsidered. We are convinced that we were right. We need not add to what was said in the first subdivision of the former opinion.
2. The trial court was of the opinion that paragraph 14 of the modification agreement affected the clause in the original lease relative to advance royalties; and that under the new agreement, wherein the defendant obligated itself to pay advance royalties, there was a new arrangement and that there could be no application of 1928 royalties against those accruing under the 1925 sublease; and, as it expressed it, paragraph 14 in the modification agreement "cleans the slate, and creates an entirely new arrangement."
Paragraph 14 is quoted in the former opinion. It is barely referred to there. Upon a thorough consideration we are of the view that the result reached may be placed well enough upon the ground suggested; that is, that when the modification agreement was made it was intended, so far as concerns the question important here, that the old arrangement was at an end and a new one begun, and that royalties of 1928 could not be applied against advance royalties under the terminated sublease.
Only one order is affected by the reargument, and it stands affirmed.
Order affirmed.
LORING, J. took no part. *Page 10